RESPONSE TO AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Claims 17–36 are pending in this application.
Claims 1-–16 are canceled.
Claims 17–36 are newly added.
Claims 17–36 are rejected.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/23/2020 has been entered.
 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.


Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:
“a network functions virtualization orchestrator (NFVO)” configured to perform further functions in claim 30;
“a virtualized network function manager (VNFM)” configured to perform further functions in claim 30; and
“a virtualized infrastructure manager (VIM)” configured to perform further functions in claim 30.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
The Examiner finds that the structural limitations described in the specification regarding the above claimed limitations include the figure 2 as well as description of the figure in paragraphs 53 to 56 in the original specifications. See Li (2019/0068463).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Response to Arguments
Applicant's arguments filed11/23/2020 have been fully considered but they are not persuasive.

The Applicant argues that the ETSI GS NFV-MAN reference fails to teach the limitations of claim 17 as highlighted in the arguments. Remarks on 11/23/2020 at 8-9. The Examiner disagrees, and the corresponding teachings of the claimed limitations have been mapped in the rejection below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 17-36 are rejected under 35 U.S.C. § 102 (a)(1) as being anticipated by ETSI GS NFV-MAN reference ("Network Functions Virtualisation (NFV); Management and Orchestration", December 2014) (IDS).
Regarding claim 17, ETSI GS NFV-MAN reference anticipates A network service deployment method, comprising:
obtaining, by a network functions virtualization orchestrator (NFVO), a network service descriptor (NSD) of a network service (NS) (p. 23, Fig. 5.1, various elements of NFV-MANO architectural framework is shown, including the NFV Orchestrator, VNF Manager, Virtualised Infrastructure Manager, VNFs and various connections that interconnect the components referenced; p. 16, Network Service lifecycle management done by the orchestration services can register network service in a catalog, such as the "NS Catalogue" shown in Fig. 5.1; NFV-MANO, which has access to NSD from the NS catalogue as shown in Fig. 5.1; p. 135, Fig. C.6, Section C.2.5 describes the NFV Orchestrator's ability to get NSD from catalog),
wherein the NSD comprises node information of a virtualized network function (VNF) and node information of at least two virtual links (VLs) that connect different VNFs (pp. 158-60, an example of network service descriptor is shown; for example, in describing NSD for Gi LAN Network Service under section F.2.1, under nsd name "Gi-Lan-Service", three member VNFs are shown/described [i.e. vNAT, vFW and vVideoCache under <member-vnfs> tag]; three virtual 
a quantity of connection points (CPs) on the VNF is greater than or equal to 2 (p. 158; Fig. F1, connection points for each and every VNFs as shown include at least two per VNF),
the node information of the VNF comprises identifier of a virtualized network function descriptor (VNFD) and connection requirement information that indicates that a CP on the VNF is to be connected to a VL in the at least two VLs during instantiating the NS (pp. 158-68, for example, of the three described VNFs, Section F.2.2 describes a VNFD for vFW; the NSD file as described in section F.2.1 identifies a VNF by its name, "vFW" which is referenced within the VNFD description as supplied within section F.2.2; The description of various connection points as identified under the <vnf-connection-point> tag includes source connection point and destination connection point of at least 2 connection points per VNFs such as the vFW, including a "pkt-in" connection point on the vFW and "pkt-out" connection point on the vFW; the two "pkt-in" and "pkt-out" connection points are connected to ExtendedVirtualNetwork [VLD] and pkt-out connected to PrivateVirtualNetwork [VLD] respectively; each individual connection point appears to be connected to one of the three VLDs, but not more than one simultaneously);
receiving, by a virtualized network function manager (VNFM), the node information of the VNF (p. 137, step 3);
instantiating, by the VNFM, the VNF according to the node information of the VNF (p. 137, steps 4a, 6, 10; pp. 158-60, NSD file includes definitions/descriptions for three VLDs that can be relayed by the orchestrator to complete orchestration of the described configuration, also shown graphically under Fig. F.1; pp. 25-26, VNF can instantiate given VNF configurations);
receiving, by a virtualized infrastructure manager (VIM), the node information of the at least two VLs and the connection requirement information (p. 137, Virtualized Infrastructure 
instantiating, by the VIM, the at least two VLs according to the node information of the at least two VLs (p. 137, Virtualized Infrastructure Manager can instantiate via step 7; pp. 158-60, NSD descriptions include three virtual links which can be used by the orchestrator to orchestrate instantiation of the required elements); and
connecting, by the VIM, the CP on the VNF to the VL in the at least two VLs according to the connection requirement information (p. 137, step 11 describes Virtualized Infrastructure Manager connecting VNFs to network as described in the NSD description; pp. 158-60, various descriptions of "pkt-in" and "pkt-out" connection points on the VNFs are interconnected to the described virtual links can be connected as shown in step 11 of page 137).

Regarding claim 18, ETSI GS NFV-MAN reference anticipates the limitations of claim 17. ETSI GS NFV-MAN reference further anticipates wherein the connection requirement information comprises a correspondence between the CP on the VNF and the VL in the at least two VLs (pp. 159-60, for example, under <forwarding-graphs> <WebAccess> <Network-forwarding-path> <vld>ExtendedVirtualNetwork</vld> tags, it describes destination connection point and source connection point of corresponding vFW VNF connection points that are connected to the VL ExtendedVirtualNetwork, which is one of the three virtual links described in the NSD file).

Regarding claim 19, ETSI GS NFV-MAN reference anticipates the limitations of claim 18. ETSI GS NFV-MAN reference further anticipates wherein node information of the VL in the at least two VLs comprises information of a port on the VL and the connection requirement information further comprises information of a port on the VL (p. 56-57, for example, virtual links interconnecting for example, VNF1 to VNF3 via VL3 is connected to CP32s as shown; 
wherein the information of the port on the VL comprised in the connection requirement information is used to determine the port to which the CP is to be connected during instantiating the NS (pp. 160-62, within the description for orchestration of a VNF, such as the vFW, the descriptor file identifies various connection points of the virtual network function; the port names include "management-port", "pkt-in" and "pkt-out" connection points; as described previously on pages 159-62, the connection points are connected to different end-points and virtual links as described in the descriptors of the VNF as well as the NSD).

Regarding claim 20, ETSI GS NFV-MAN reference anticipates the limitations of claim 19. ETSI GS NFV-MAN reference further anticipates wherein the information of the port on the VL is a type of the port (p. 161, for example "management-port"; type could be a management type interface; p. 46, also, connection point can include the identifier "type" that identifies the connection point as one of the plurality of types that enable network connectivity, see section 6.3.1.2.1.2).

Regarding claim 21, ETSI GS NFV-MAN reference anticipates A network service deployment method, comprising:
receiving, by a virtualized infrastructure manager (VIM), node information of at least two virtual links (VLs) that connect different VNFs and connection requirement information that indicates that a connection point (CP) on a virtualized network function (VNF) is to be connected to a VL in the at least two VLs during instantiating a network service (p. 23, Fig. 5.1, various elements of NFV-MANO architectural framework is shown, including the NFV Orchestrator, VNF Manager, Virtualised Infrastructure Manager, VNFs and various connections 
wherein a quantity of CPs on the VNF is greater than or equal to 2 (p. 158; Fig. F1, connection points for each and every VNFs as shown include at least two per VNF);
instantiating, by the VIM, the at least two VLs according to the node information of the at least two VLs (p. 137, Virtualized Infrastructure Manager can instantiate via step 7; pp. 158-
connecting, by the VIM, the CP on the VNF to the VL in the at least two VLs according to the connection requirement information (p. 137, step 11 describes Virtualized Infrastructure Manager connecting VNFs to network as described in the NSD description; pp. 158-60, various descriptions of "pkt-in" and "pkt-out" connection points on the VNFs are interconnected to the described virtual links can be connected as shown in step 11 of page 137).

Regarding claim 22, ETSI GS NFV-MAN reference anticipates the limitations of claim 21. ETSI GS NFV-MAN reference further anticipates wherein the connection requirement information comprises a correspondence between the CP on the VNF and the VL in the at least two VLs (pp. 159-60, for example, under <forwarding-graphs> <WebAccess> <Network-forwarding-path> <vld>ExtendedVirtualNetwork</vld> tags, it describes destination connection point and source connection point of corresponding vFW VNF connection points that are connected to the VL ExtendedVirtualNetwork, which is one of the three virtual links described in the NSD file).

Regarding claim 23, ETSI GS NFV-MAN reference anticipates the limitations of claim 22. ETSI GS NFV-MAN reference further anticipates wherein node information of the VL in the at least two VLs comprises information of a port on the VL (p. 161, for example "management-port"; type could be a management type interface; p. 46, also, connection point can include the identifier "type" that identifies the connection point as one of the plurality of types that enable network connectivity, see section 6.3.1.2.1.2), and
the method further comprises: configuring the port on the VL according to the information of the port when instantiating the VL (p. 56-57, for example, virtual links interconnecting for example, VNF1 to VNF3 via VL3 is connected to CP32s as shown; 
wherein the connection requirement information further comprises information of a port on the VL (p. 56-57,; pp. 159-68), and
the method further comprises: determining, during instantiating the NS, the port to which the CP is to be connected, according to the information of the port on the VL (pp. 160-62, within the description for orchestration of a VNF, such as the vFW, the descriptor file identifies various connection points of the virtual network function; the port names include "management-port", "pkt-in" and "pkt-out" connection points; as described previously on pages 159-62, the connection points are connected to different end-points and virtual links as described in the descriptors of the VNF as well as the NSD).

Regarding claim 24, ETSI GS NFV-MAN reference anticipates the limitations of claim 23. ETSI GS NFV-MAN reference further anticipates wherein the step of connecting the CP on the VNF to the VL in the at least two VLs comprises: connecting the CP on the VNF to the port on the VL according to the information of the port on the VL (p. 137, step 11 describes Virtualized Infrastructure Manager connecting VNFs to network as described in the NSD description; pp. 158-60, various descriptions of "pkt-in" and "pkt-out" connection points on the VNFs are interconnected to the described virtual links can be connected as shown in step 11 of page 137).

Regarding claim 25, ETSI GS NFV-MAN reference anticipates the limitations of claim 23. ETSI GS NFV-MAN reference further anticipates wherein the information of the port on the VL is a type of the port (p. 161, for example "management-port"; type could be a management type interface; p. 46, also, connection point can include the identifier "type" that identifies the 

Regarding claim 26, ETSI GS NFV-MAN reference anticipates A network service deployment method, comprising:
sending, by a service request device to a service provision device, a registration request for registering a network service descriptor (NSD) of a network service (NS) (p. 23, Fig. 5.1, various elements of NFV-MANO architectural framework is shown, including the NFV Orchestrator, VNF Manager, Virtualised Infrastructure Manager, VNFs and various connections that interconnect the components referenced; p. 16, Network Service lifecycle management done by the orchestration services can register network service in a catalog, such as the "NS Catalogue" shown in Fig. 5.1; NFV-MANO, which has access to NSD from the NS catalogue as shown in Fig. 5.1; p. 135, Fig. C.6, Section C.2.5 describes the NFV Orchestrator's ability to get NSD from catalog),
wherein the NSD comprises node information of a virtualized network function (VNF) and node information of at least two virtual links (VLs) that connect different VNFs (pp. 158-60, an example of network service descriptor is shown; for example, in describing NSD for Gi LAN Network Service under section F.2.1, under nsd name "Gi-Lan-Service", three member VNFs are shown/described [i.e. vNAT, vFW and vVideoCache under <member-vnfs> tag]; three virtual links are shown/described [i.e. PrivateVirtualNetwork, PublicVirtualNetwork, and ExtendedVirtualNetwork under <member-vlds> tag]; various ways of interconnecting the VNFs using the virtual links is described within the NSD, as exemplified in the Figure F.1 on page 158),
a quantity of connection points (CPs) on the VNF is greater than or equal to 2 (p. 158; Fig. F1, connection points for each and every VNFs as shown include at least two per VNF),
the node information of the VNF comprises identifier of a virtualized network function descriptor (VNFD) and connection requirement information that indicates that a CP on the VNF 
receiving, by the service request device, a registration success response message returned by the service provision device (p. 137, step 8, acknowledgement of completion of network connectivity allocation by VIM; Fig. B.9, p. 111, NFV Orchestrator can receive acknowledgment of VNF instantiation at step 15 upon completion of successful VNF instantiation).

Regarding claim 27, ETSI GS NFV-MAN reference anticipates the limitations of claim 26. ETSI GS NFV-MAN reference further anticipates wherein the connection requirement information comprises a correspondence between the CP on the VNF and the VL in the at least two VLs (pp. 159-60, for example, under <forwarding-graphs> <WebAccess> <Network-forwarding-path> <vld>ExtendedVirtualNetwork</vld> tags, it describes destination connection point and source connection point of corresponding vFW VNF connection points that are connected to the VL ExtendedVirtualNetwork, which is one of the three virtual links described in the NSD file).


the connection requirement information further comprises information of a port on the VL (p. 56-57, for example, virtual links interconnecting for example, VNF1 to VNF3 via VL3 is connected to CP32s as shown; information such as VNFC instance includes information necessary to instantiate such information, including virtual_link reference to the virtual link as well as port type; see also Fig. 6.3 and pp. 159-68), and
wherein the information of the port on the VL comprised in the connection requirement information is used to determine the port to which the CP is to be connected during instantiating the NS (pp. 160-62, within the description for orchestration of a VNF, such as the vFW, the descriptor file identifies various connection points of the virtual network function; the port names include "management-port", "pkt-in" and "pkt-out" connection points; as described previously on pages 159-62, the connection points are connected to different end-points and virtual links as described in the descriptors of the VNF as well as the NSD; see also p. 56-57,; pp. 159-68).

Regarding claim 29, ETSI GS NFV-MAN reference anticipates the limitations of claim 28. ETSI GS NFV-MAN reference further anticipates wherein the information of the port on the VL is a type of the port (p. 161, for example "management-port"; type could be a management type interface; p. 46, also, connection point can include the identifier "type" that identifies the connection point as one of the plurality of types that enable network connectivity, see section 6.3.1.2.1.2).

Regarding claim 30, ETSI GS NFV-MAN reference anticipates A network service deployment system comprising:
a network functions virtualization orchestrator (NFVO) (pp. 22-25; Fig. 5.1),
a virtualized network function manager (VNFM) (pp. 22-25; Fig. 5.1), and
a virtualized infrastructure manager (VIM) (pp. 22-25; Fig. 5.1),
wherein the NFVO is configured to obtain a network service descriptor (NSD) of a network service (NS) (p. 23, Fig. 5.1, various elements of NFV-MANO architectural framework is shown, including the NFV Orchestrator, VNF Manager, Virtualised Infrastructure Manager, VNFs and various connections that interconnect the components referenced; p. 16, Network Service lifecycle management done by the orchestration services can register network service in a catalog, such as the "NS Catalogue" shown in Fig. 5.1; NFV-MANO, which has access to NSD from the NS catalogue as shown in Fig. 5.1; p. 135, Fig. C.6, Section C.2.5 describes the NFV Orchestrator's ability to get NSD from catalog),
wherein the NSD comprises node information of a virtualized network function (VNF) and node information of at least two virtual links (VLs) that connect different VNFs (pp. 158-60, an example of network service descriptor is shown; for example, in describing NSD for Gi LAN Network Service under section F.2.1, under nsd name "Gi-Lan-Service", three member VNFs are shown/described [i.e. vNAT, vFW and vVideoCache under <member-vnfs> tag]; three virtual links are shown/described [i.e. PrivateVirtualNetwork, PublicVirtualNetwork, and ExtendedVirtualNetwork under <member-vlds> tag]; various ways of interconnecting the VNFs using the virtual links is described within the NSD, as exemplified in the Figure F.1 on page 158),
a quantity of connection points (CPs) on the VNF is greater than or equal to 2 (p. 158; Fig. F1, connection points for each and every VNFs as shown include at least two per VNF),
the node information of the VNF comprises identifier of a virtualized network function descriptor (VNFD) and connection requirement information that indicates that a CP on the VNF 
the VNFM is configured to receive the node information of the VNF and instantiate the VNF according to the node information of the VNF (p. 137, steps 3, 4a, 6, 10; pp. 158-60, NSD file includes definitions/descriptions for three VLDs that can be relayed by the orchestrator to complete orchestration of the described configuration, also shown graphically under Fig. F.1; pp. 25-26, VNF can instantiate given VNF configurations); and
the VIM is configured to receive the node information of the at least two VLs and the connection requirement information, instantiate the at least two VLs according to the node information of the at least two VLs, connect the CP on the VNF to the VL in the at least two VLs according to the connection requirement information (p. 137, Virtualized Infrastructure Manager can instantiate via steps 6, 7 and 11; pp. 158-60, NSD descriptions include three virtual links which can be used by the orchestrator to orchestrate instantiation of the required elements; and step 11 describes Virtualized Infrastructure Manager connecting VNFs to network as described in the NSD description; pp. 158-60, various descriptions of "pkt-in" and "pkt-out" connection points on the VNFs are interconnected to the described virtual links can be connected as shown in step 11 of page 137).

Regarding claim 31, ETSI GS NFV-MAN reference anticipates the limitations of claim 30. ETSI GS NFV-MAN reference further anticipates wherein the connection requirement information comprises a correspondence between the CP on the VNF and the VL in the at least two VLs (pp. 159-60, for example, under <forwarding-graphs> <WebAccess> <Network-forwarding-path> <vld>ExtendedVirtualNetwork</vld> tags, it describes destination connection point and source connection point of corresponding vFW VNF connection points that are connected to the VL ExtendedVirtualNetwork, which is one of the three virtual links described in the NSD file).

Regarding claim 32, ETSI GS NFV-MAN reference anticipates A network service deployment apparatus comprising:
a transceiver (p. 29, for example, NFVO/VIM/Network controllers are involved in a client/server relationships where each component can comprise a server; p. 58, an embodiment of such implementation can include components such as network interface controllers);
a non-transitory memory storage comprising instructions (p. 29);
one or more hardware processors in communication with the non-transitory memory storage and the transceiver, wherein the one or more hardware processors execute the instructions to (p. 29):
receive node information of at least two virtual links (VLs) that connect different VNFs and connection requirement information that indicates that a connection point (CP) on a virtualized network function (VNF) is to be connected to a VL in the at least two VLs during instantiating a network service (p. 23, Fig. 5.1, various elements of NFV-MANO architectural framework is shown, including the NFV Orchestrator, VNF Manager, Virtualised Infrastructure Manager, VNFs and various connections that interconnect the components referenced; p. 16, Network Service lifecycle management done by the orchestration services can register network 
wherein a quantity of CPs on the VNF is greater than or equal to 2 (p. 158; Fig. F1, connection points for each and every VNFs as shown include at least two per VNF);
instantiate the at least two VLs according to the node information of the at least two VLs (pp. 158-68, for example, of the three described VNFs, Section F.2.2 describes a VNFD for vFW; the NSD file as described in section F.2.1 identifies a VNF by its name, "vFW" which is referenced within the VNFD description as supplied within section F.2.2; The description of various connection points as identified under the <vnf-connection-point> tag includes source connection point and destination connection point of at least 2 connection points per VNFs such as the vFW, including a "pkt-in" connection point on the vFW and "pkt-out" connection point on the vFW; the two "pkt-in" and "pkt-out" connection points are connected to ExtendedVirtualNetwork [VLD] and pkt-out connected to PrivateVirtualNetwork [VLD] respectively; each individual connection point appears to be connected to one of the three VLDs, but not more than one simultaneously); and
connect the CP on the VNF to the VL in the at least two VLs according to the connection requirement information (p. 137, Virtualized Infrastructure Manager can instantiate via steps 6, 7 and 11; pp. 158-60, NSD descriptions include three virtual links which can be used by the orchestrator to orchestrate instantiation of the required elements; and step 11 describes 

Regarding claim 33, ETSI GS NFV-MAN reference anticipates A network service deployment apparatus, comprising:
a transceiver (p. 29, for example, NFVO/VIM/Network controllers are involved in a client/server relationships where each component can comprise a server; p. 58, an embodiment of such implementation can include components such as network interface controllers);
a non-transitory memory storage comprising instructions (p. 29);
one or more hardware processors in communication with the non-transitory memory storage and the transceiver, wherein the one or more hardware processors execute the instructions to (p. 29):
send, via the transceiver, to a service provision device, a registration request for registering a network service descriptor (NSD) of a network service (NS) (p. 23, Fig. 5.1, various elements of NFV-MANO architectural framework is shown, including the NFV Orchestrator, VNF Manager, Virtualised Infrastructure Manager, VNFs and various connections that interconnect the components referenced; p. 16, Network Service lifecycle management done by the orchestration services can register network service in a catalog, such as the "NS Catalogue" shown in Fig. 5.1; NFV-MANO, which has access to NSD from the NS catalogue as shown in Fig. 5.1; p. 135, Fig. C.6, Section C.2.5 describes the NFV Orchestrator's ability to get NSD from catalog),
wherein the NSD comprises node information of a virtualized network function (VNF) and node information of at least two virtual links (VLs) that connect different VNFs (pp. 158-60, an example of network service descriptor is shown; for example, in describing NSD for Gi LAN 
a quantity of connection points (CPs) on the VNF is greater than or equal to 2 (p. 158; Fig. F1, connection points for each and every VNFs as shown include at least two per VNF),
the node information of the VNF comprises identifier of a virtualized network function descriptor (VNFD) and connection requirement information that indicates that a CP on the VNF is to be connected to a VL in the at least two VLs during instantiating the NS (pp. 158-68, for example, of the three described VNFs, Section F.2.2 describes a VNFD for vFW; the NSD file as described in section F.2.1 identifies a VNF by its name, "vFW" which is referenced within the VNFD description as supplied within section F.2.2; The description of various connection points as identified under the <vnf-connection-point> tag includes source connection point and destination connection point of at least 2 connection points per VNFs such as the vFW, including a "pkt-in" connection point on the vFW and "pkt-out" connection point on the vFW; the two "pkt-in" and "pkt-out" connection points are connected to ExtendedVirtualNetwork [VLD] and pkt-out connected to PrivateVirtualNetwork [VLD] respectively; each individual connection point appears to be connected to one of the three VLDs, but not more than one simultaneously); and
receive, via the transceiver, a registration success response message returned by the service provision device (p. 137, step 8, acknowledgement of completion of network connectivity allocation by VIM; Fig. B.9, p. 111, NFV Orchestrator can receive acknowledgment of VNF instantiation at step 15 upon completion of successful VNF instantiation).



Regarding claim 35, ETSI GS NFV-MAN reference anticipates the limitations of claim 34. ETSI GS NFV-MAN reference further anticipates wherein node information of the VL in the at least two VLs comprises information of a port on the VL and the connection requirement information further comprises information of a port on the VL (p. 161, for example "management-port"; type could be a management type interface; p. 46, also, connection point can include the identifier "type" that identifies the connection point as one of the plurality of types that enable network connectivity, see section 6.3.1.2.1.2; p. 56-57, for example, virtual links interconnecting for example, VNF1 to VNF3 via VL3 is connected to CP32s as shown; information such as VNFC instance includes information necessary to instantiate such information, including virtual_link reference to the virtual link as well as port type; see also Fig. 6.3 and pp. 159-68), and
wherein the information of the port on the VL comprised in the connection requirement information is used to determine the port to which the CP is to be connected during instantiating the NS (pp. 160-62, within the description for orchestration of a VNF, such as the vFW, the descriptor file identifies various connection points of the virtual network function; the port names include "management-port", "pkt-in" and "pkt-out" connection points; as described previously on pages 159-62, the connection points are connected to different end-points and 

Regarding claim 36, ETSI GS NFV-MAN reference anticipates the limitations of claim 35. ETSI GS NFV-MAN reference further anticipates wherein the information of the port on the VL is a type of the port (p. 161, for example "management-port"; type could be a management type interface; p. 46, also, connection point can include the identifier "type" that identifies the connection point as one of the plurality of types that enable network connectivity, see section 6.3.1.2.1.2).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gokurakuji et al. (10,545,779) teaches general state of the art regarding the network functions virtualization technology.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAE KIM whose telephone number is (571)270-0621. The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAE KIM/
Examiner, Art Unit 2458                                                                                                    
/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458